PER CURIAM:
Omar Jermel Dixon appeals the district court’s denial of his 18 U.S.C. § 3582 (2006) motion for reduction of sentence based on the crack cocaine Guidelines Amendments. The district court found that Dixon had been held responsible for more than 4.5 kilograms of crack cocaine at his original sentencing and was therefore ineligible for a reduction. We hold that the district court’s ruling was not an abuse of discretion. See United States v. Woods, 581 F.3d 531, 539 (7th Cir.2009) (holding that “a finding that the defendants were responsible for at least 4.5 kilograms is not inconsistent with the conclusion of the original sentencing court that the defendants were responsible for amounts in excess of 1.5 kilograms”). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.